Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. 2007/0290582 in view of Satoh et al.
Regarding claim 1, Han et al. shows a dynamic nameplate, comprising:
a circuit board (181, Fig. 19) disposed on a base (121);
a rotating member (151) disposed on the base through a bearing (152), wherein the rotating member is rotated relative to the base around an axis;
a stator member (171) disposed between the base and the rotating member, wherein a plurality of protrusions (174, Fig. 20) are protruded parallel to the axis from a surface of the stator member, and wherein each of the protrusions is respectively wound with a coil (175): and
a rotor member (153) disposed above the stator member and in contact with the rotating member (151) and having a plurality of magnetic poles (155) corresponding to the plurality of protrusions.
Han et al. does not show a base (121, Fig. 19) disposed on a circuit board (181).
Satoh et al shows a base (41) disposed on a circuit board (9) for the purpose of arranging the motor on the board automatically.
	Since Han et al. and Satoh et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to dispose the base on the board as taught by Satoh et al. for the purpose discussed above.
Regarding claim 4, Han et al. also shows wherein the protrusions are at least six in number (9, Fig. 20).
Regarding claim 10, Han et al. also shows further comprising a fixing member (111) configured for fixing the rotating member (151) and the bearing (152) onto the base.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. in view of Satoh et al. as applied to claim 1 above and further in view of Dajaku (9,318,926).
Regarding claim 3, the machine of Han et al. modified by Satoh et al. includes all of the limitations of the claimed invention except for wherein the coils around any two adjacent ones of the protrusions are wound in opposite directions, and wherein any two adjacent ones of the magnetic poles are opposite in polarity.
Dajaku shows wherein the coils around any two adjacent ones of the protrusions are wound in opposite directions, and wherein any two adjacent ones of the magnetic poles are opposite in polarity (Fig. 1) for the purpose of reducing harmonic components.
Since Han et al., Satoh et al. and Dajaku are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to wind the coils around any two adjacent ones of the protrusions in opposite directions, and wherein any two adjacent ones of the magnetic poles are opposite in polarity as taught by Dajaku for the purpose discussed above.
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. in view of Satoh et al. as applied to claim 1 above and further in view of Lin et al. (7,659,469).
Regarding claim 5, the machine of Han et al. modified by Satoh et al. includes all of the limitations of the claimed invention except for wherein the rotor member is disposed in a groove of a surface of the rotating member facing the stator member.
Lin et al. shows wherein the rotor member is disposed in a groove (221) of a surface of the rotating member facing the stator member for the purpose of increasing mechanical connection strength.
Since Han et al., Satoh et al. and Lin et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to dispose the rotor member in a groove of a surface of the rotating member facing the stator member as taught by Lin et al. for the purpose discussed above.
Regarding claim 6, Lin et al. also shows wherein the rotor member is embedded in the rotating member (Fig. 2).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. in view of Satoh et al. as applied to claim 1 above and further in view of Choi et al. (9725840).
Regarding claim 9, the machine of Han et al. modified by Satoh includes all of the limitations of the claimed invention except for wherein the rotating member is a disc or a gear.
Choi et al. shows wherein the rotating member is a disc or a gear (510, 420) for the purpose of transmitting torque.
Since Han et al., Satoh et al. and Choi et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add a gear as taught by Choi et al. for the purpose discussed above.
Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of records does not anticipate or render obvious the dynamic nameplate, wherein a surface of the rotating member facing the stator member has a plurality of openings to expose the rotor member as recited in claim 7. Claim 8 depends on claim 7.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANG D. LE/
Examiner
Art Unit 2834



10/7/2022
/DANG D LE/Primary Examiner, Art Unit 2834